     1

     2

     3
                                                                                CIFRK, U.S. ~iSrR[CT!
     4
                                                                         `~           MAY 121u2i
     s
     6

                                iTNITED STATES DISTRICT COURT
     s                        CEr~TRAL DISTRICT OF CALIFORNIA
     9

 so       UNITED STATES OF AMERICA,                              Case No.z:2l - y''~'~~3
 1~                           Plaintiff,
 12
                                                                 ORDER OF DETENTION
                   V.
 13

14         Klr~+'~ ~~ ~~~
15                            Defendant.
16

i~                                                       I.
is              A.~ On motion ofthe Government in a case allegedly invol
                                                                         ving:
19                1. ~    a crime of violence.
20                2.() an offense with maximum sentence oflife impr
                                                                    isonment or                         death.
ai                3.() a narcotics or controlled substance offense
                                                                   with maxi                  mum sentence
22                        often or more years.
23               4.() any felony -where the defendant has
                                                                 been convicted of two or
24                    more prior offenses described above.
2s               5.() any felony that is not otherwise a crime of
                                                                    violence that involves a
26                    minor victim, or possession or use ofa firearm or destr
                                                                              uctive device or
27                    any other dangerous weapon, or a failure to register
                                                                             under 18 U.S.0
28                    ~ 2250.
                                ORDER Op DBTSNTION AFTER HEARING(18 U.S.C.§3142(1))
         CRA4
                                                                                                        Page l Of4
                 B~            On motion by the Government /()on Court's own motion, in a case
     a                         allegedly involving:
     3 '                       On the fi~rther allegation by the Government of
     4                1.~         a serious risk that the defendant will flee.
     5                2.() a serious risk that the defendant will:
     6                   a.()obstruct or attempt to obstxuctjustice.
                         b.(}threaten, injure, or intimidate a prospective witness or juror or
     s                        attempt to do so.
     9           C.     The Government()is/(}is not entitled. to a rebuttable presumption that no
 ~.o                    condition or combination ofconditions will reasonably asswre the defendant's
 11                     appearance as required and the safety ofany person or the community.
 is                                                             II.
 13             A.~ The Court finds that no condition or combinatio of
                                                                   n   conditions will
 14                   reasonably assure:
 Z5               1.() the appearance ofthe defendant as required.
 16                     ~~ ~     ~YICUOT

17                              the safety of.any person or the community.
1g              B.() The Court finds that the defendant
                                                            has not rebutted by sufficient
19                   evidence to the contrary the presumption provided
                                                                       by statute.
20                                                            ~.
21              The Court has considered:
as           A. the nature and circumstances of the offen
                                                            ses) charged, including whether the
23              offense is a crime of violence, a Federal crime
                                                                ofterrorism, or involves a minor
24             victim or a controlled substance,firearm,explo
                                                              sive, or destructive device;
a5          B. the weight ofevidence against the defen
                                                          dant;
26          C. the history and characteristics ofthe
                                                      defendant; and
a~          D. the nature and seriousness ofthe
                                                   danger to any person or to the community.
28

                                      0ltDBR OF DBTBNTION APTBR HEARING(18 U.S.C.§3142(!))
         CRA4
                                                                                             Page 2 of4
     1

     2          The Court also has considered all the evidence adduced at the hearing and the
     3          arguments and/or statements of counsel, and the Pretrial Services
     4          Report/recommendation.
     5                                                    1~
     6          The Court bases the foregoing fmding(s)on the following:
                A.t) As to flight risk:
     e                  ❑ Lack ofbail resources
     9                  ❑ Refusal to interview with Pretrial Services
 io                     o No stable residence or employment
 ~1                     ❑ Previous failure to appear or violations or probation, parole, or
 is                         release
 13                     ❑ Ties to foreign countries
 14                     ❑ Unrebutted presumption[18 U.S.C. § 3142(e)(2)]
15                      J

16 '

17 ~

18              B.() As to danger:
19                          Nature ofprevious criminal convictions
ao                  ~
                    . Allegations in present charging document
21                     o Substance abuse
22                     ❑ Already in custody on state or federal offense
23                     ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(Z)]
24

25                          -r~,~~ e~ ~,Il~s~ ~G
26

27          C.() Defendant submitted to detent
                                               ion
28

                                 ORDBR OF D6f8NTION AFTBR HEARING(18 U,S.C.§31420)
         CRA4
                                                                                       Page3 oF4
      1                                                ~.

      2       A.() The Court finds that a serious risk exists that the defendant will:
      3             1.()obstruct or attempt to obstructjustice.
      4             2.()attempt to/{ )threaten, injure or intimidate a witness or juror.
      5      B. The Covert bases the foregoing findings)on the following:
     6

     7

     8

     9

 10

 11                                                  ~T.
 12          A. IT IS THEREFORE ORDERED that the defend
                                                                           ant be detained prior to trial.
 13          B. YT YS FURTHER ORDERED that the def
                                                        endant be committed to the custody
 14             of the Attorney General for confinement in
                                                           a corrections facility separate, to
 15            the extent practicable, from persons awaiti
                                                           ng or serving sentences or being
 16            held in custody pending appeal.
 i~   C. IT IS FURTHER ORDERED t11a
                                              t the defendant be afforded reasonable
 1a      opportunity for private consultation wit
                                                  h counsel.
 19  D.IT IS FUR.TI~R ORDERED that
                                           , on order ofa Court ofthe United Stat
                                                                                   es or
 20     on request of any attorney for the
                                             Government, the person in charge of the
21      corrections facility in which the
                                          defendant is confiuned deliver the def
                                                                                 endant
22      to a United States marshal for the
                                             purpose of an appearance in con
                                                                               nection
23      with a court proceeding.
24 DATED: ~11v~~1i)

25
                                                                                      ~---y
26
                                                .ALEXANDER F, MacKINNO
a~                                              UNITED STATES MAGISTRANTE
                                                                                              JUDGE
28

                             OItDBR OF DBTBNTION ARTSR HBARING(18
      CRA4                                                          U.S.C.§3142(i)j
                                                                                                 Page 4 of4
